389 F.2d 768
Stanley Duane BURDEN, Appellant,v.UNITED STATES of America, Appellee.
No. 21867.
United States Court of Appeals Ninth Circuit.
February 14, 1968.

Claude Vibart Worrell, Sr., of Worrell & Niles, Los Angeles, Cal., for appellant.
William Matthew Byrne, Jr., U. S. Atty., Robert L. Brosio, Asst. U. S. Atty., Chief, Criminal Division, Ronald S. Morrow, Asst. U. S. Atty., Los Angeles, Cal., for appellee.
Before BARNES, HAMLEY and KOELSCH, Circuit Judges.
PER CURIAM:


1
This is an appeal from a conviction for the possession and sale of heroin or the facilitation of such offenses.


2
An examination of the briefs filed on this appeal, and the essential portions of the record before us, clearly indicate there is no substance in either of appellant's claimed errors namely, that there was insufficient evidence to permit the district court judge to convict the defendant or to rule that there was no entrapment.


3
The court stated the facts that established a lack of entrapment. Tr. 177. The "buying agent" theory advanced by appellant does not consider the holdings of this court in Vasquez v. United States, 290 F.2d 897 (9th Cir. 1961) and Bruno v. United States, 259 F.2d 8 (9th Cir. 1958).


4
Finding no error, we affirm.